Citation Nr: 0309759	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  99-00 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disorder, currently evaluated as 20 percent disabling. 
 
2.  Entitlement to an increased rating for postoperative 
residuals of liver injury with cholecystectomy, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran had active duty service from November 1968 until 
March 1972.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a May 1998 
rating decision of the Pittsburgh, Pennsylvania Regional 
Office (RO) which denied increased ratings for the service-
connected low back disorder and post operative residuals of 
liver injury with cholecystectomy.

These issues were remanded by a decision of the Board dated 
in January 2001.  Development having been completed, the case 
has been returned to the Board for appellate disposition.

The Board notes that in correspondence to the RO received in 
November 2001, the veteran stated that he had chest pain as 
secondary to service-connected liver disability.  However, 
this matter is not properly before the Board for appellate 
review and it is referred to the RO for appropriate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for disposition of the 
veteran's appeal has been obtained by the RO.

2.  The veteran's low back disorder is manifested by muscle 
spasm, unilateral loss of lateral spine motion in a standing 
position, degenerative and discogenic changes clinically 
described as no more than slight or mild, a reported chronic 
pain process, some spinal tenderness, and no more than slight 
limitation of motion; there is no clinical evidence of 
neurologic deficit, frequent flare-ups of pain, impaired 
muscle strength or motor weakness, excess fatigability, 
incoordination, weakened movement, a positive Goldthwaite's 
sign, or marked limitation of forward bending in a standing 
position 

3.  Postoperative residuals of liver injury are manifested by 
right hepatectomy with hypertrophy of the left liver lobe, 
asymptomatic cholecystectomy, peritoneal adhesions, reported 
complaints of abdominal pain, fatigue, and a pulling 
sensation, particularly upon use of the right upper 
extremity; there is no current clinical evidence of bowel 
obstruction, disturbance of motility, hepatitis or liver 
abscess, incapacitating episodes, reflex disturbance, weight 
loss, abdominal distension, weakness, diarrhea, constipation, 
dietary restriction, need for continuous medication or tender 
or painful scarring.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a 
low back disorder have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2001 & 
2002).

2.  The criteria for a rating in excess of 10 percent for 
postoperative residuals of liver injury with cholecystectomy 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.114, Diagnostic 
Codes 7301, 7311, 7313, 7345 (2000 & 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the symptoms associated with his 
service-connected low back and liver disorders are more 
severely disabling than reflected by the currently assigned 
disability evaluations and warrant higher ratings.

Preliminary Matters:  Duty to Assist

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002)).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001 (codified as amended at 38 C.F.R. § 3.102).  They 
also include an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.159(b) (2002)).  In addition, they define the obligation 
of VA with respect to its duty to assist the claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A (West 2002); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.159(c) 
(2002)). 

For the reasons explained in more detail below, the Board 
finds that the passage of the VCAA and the implementing 
regulations do not prevent the Board from rendering a 
decision on these issues.  Considering the record in light of 
the duties imposed by the VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims has 
been accomplished.  As evidenced by the September 1998 
statement of the case and the November 2002 supplemental 
statement of the case, the appellant has been furnished the 
pertinent laws and regulations governing the claims and the 
reasons for the denials.  He has been given notice of the 
information and evidence needed to substantiate the claims, 
and has been afforded opportunities to submit information and 
evidence.  The Board finds that all necessary development has 
been accomplished.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate the claims currently under 
consideration, to include scheduling VA examinations as 
indicated.  In correspondence to the RO dated in November 
2001, the veteran wrote that he had no treatment outside VA.  
The record reflects that his extensive VA treatment records 
have been requested and secured.  Further development was 
accomplished pursuant to Board remand of January 2001.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the VA, has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  In a 
letter to the appellant dated in November 2002, the RO 
informed him the appellant of what the evidence had to show 
to establish entitlement to benefit he sought, what medical 
and other evidence the RO needed from him, what information 
or evidence the appellant could provide in support of the 
claim, and what evidence VA would try to obtain for him in 
support of the claim.  Therefore, the duty to notify has been 
met.  Under these circumstances, the Board finds that 
adjudication of the claims on appeal poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

1.  Increased rating for low back disorder

Pertinent Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.  

Additionally, when evaluating musculoskeletal disabilities, 
VA may consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2002); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The veteran's service-connected low back disability is shown 
to encompass discogenic disease and historically has been 
rated under the provisions of § 4.71a, Diagnostic Code 5293.  
The rating criteria for 38 C.F.R. § 4.71a, Diagnostic Code 
5293 were changed effective September 23, 2002.  See 67 Fed. 
Reg. 54345-54349 (August 22, 2002).  When rating criteria 
change during the pendency of an appeal, the veteran is 
entitled to a decision on the claim under the criteria most 
favorable thereto.  Baker v. West, 11 Vet. App. 163, 168 
(1998); Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The old 
rating criteria may be applied after the effective date of 
the new rating criteria, but the new rating criteria cannot 
be applied to any period prior to the effective date thereof.  
38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R.§ 3.114(a) 
(2002); VAOPGCPREC 3-00 (Apr. 10, 2000).  The appellant was 
provided with the new regulations pertaining to 
intervertebral disc disease by letter dated in March 2003.  
Accordingly, the Board will thus consider both the old and 
new rating criteria in adjudication of this issue.  

Under the old criteria of 38 C.F.R. § 4.71a, Diagnostic Code 
5293, a 20 percent rating was warranted for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent evaluation was warranted for severe intervertebral 
disc syndrome with recurring attacks and intermittent relief.  
Pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, and little intermittent relief, 
warranted a 60 percent evaluation.  Id.

Under the new criteria of 38 C.F.R. § 4.71a, Diagnostic Code 
5293, intervertebral disc syndrome is evaluated 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. 38 U.S.C.A. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 20 percent rating is assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A 40 percent rating is 
assigned when there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent rating is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.

The notes for new Diagnostic Code 5293 provide that for 
purposes of evaluations under 5293, an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.

Other pertinent rating criteria include 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 which provides that a 20 percent 
evaluation requires muscle spasm on extreme forward bending 
and unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.  
38 C.F.R. Part 4, Code 5295.

Alternatively, the appellant may also be rated on the basis 
of limitation of motion of the lumbar spine.  Under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 which provides that moderate 
limitation of motion of the lumbar segment of the spine 
warrants a 20 percent evaluation.  A 40 percent evaluation 
requires severe limitation of motion.  Id.



Factual Background

Service connection for a low back disorder was granted by 
rating action dated in April 1973.  The appellant is 
currently in receipt of a 20 percent disability rating for 
this disorder.  A claim for an increased rating for low back 
disability was received in November 1997.  

The veteran was afforded a VA examination in January 1998 and 
stated that he had had chronic low back pain since an injury 
in service.  Pain was described as aching and sharp.  He 
related that he experienced back spasms that were relieved by 
heat and Naprosyn.  The appellant reported remote physical 
therapy, chiropractic care and aqua therapy, which he 
indicated has been of minor assistance in relieving pain.  He 
stated that his symptoms had since stabilized.  He denied 
paresthesias, with the exception of a tingling/burning pain 
that occasionally occurred in the lateral and posterior 
aspects of the right and left thighs.  The veteran related 
that pain could be aggravated by standing or weather changes.  
He said that he was disabled/retired from the Post Office due 
to lumbosacral strain.

On physical examination, the veteran was not observed to be 
in acute distress.  He ambulated the length of the hallway to 
the examining room, approximately 150 feet, without apparent 
problem.  The appellant expressed discomfort upon palpation 
of the lumbosacral area, otherwise, no spinal tenderness was 
elicited.  It was noted that lateral bending could be 
achieved to 35 degrees, bilaterally, without pain.  Flexion 
was possible to approximately 90 degrees without distress.  
Straight leg raising was negative from a seated position.  
The veteran reported some back discomfort with right-side 
straight leg raising in the supine position.  Patellar deep 
tendon reflexes were present, bilaterally.  No quadriceps, 
hamstring, hip flexor or extensor weakness was noted.  An X-
ray of the lumbosacral spine was interpreted as showing no 
evidence of fracture, subluxation, or dislocation of the 
lumbosacral spine.  There was narrowing of the L4-5 
intervertebral space, with marginal sclerosis and 
hypertrophic spurring and a vacuum phenomenon at that level, 
consistent with degenerative disc disease.  There were mild 
degenerative changes of the lumbosacral spine with slight 
marginal hypertrophic spurring of the lower lumbar vertebral 
bodies.  There was minimal left lateral flexion of the lumbar 
spine which was felt to positional.  The lateral view showed 
a normal lordotic lumbar curvature.  The sacroiliac joints 
were clear.  

The veteran stated in a VA outpatient clinic note dated in 
February 2000 that his back bothered him on a daily basis, 
and that he was no longer physically active on account of 
such.  He related that he felt tired most of the time.  It 
was related, however, that upon further questioning, he 
admitted to riding a motorbike for recreation.  It was noted 
that he described diffuse back pain across the low back but 
denied radicular symptoms.  He stated that he occasionally 
developed intermittent nocturnal leg cramps.  Examination of 
the back revealed no lumbosacral spine tenderness to 
palpation.  There was normal bilateral lower extremity muscle 
strength and sensation, and negative straight leg raising.  

Copies of documentation relating to the veteran's employment 
with the U.S. Post Office were received in November 2001 
showing that he was deemed not able to work as a letter 
carrier due to back disability.  It was indicated, however, 
that he was capable of engaging in more sedentary duties and 
could be rehabilitated for other types of employment.

Pursuant to Board remand of January 2001, the veteran 
underwent a VA examination of the spine in March 2002.  
History relating to back injury in 1969 and subsequent 
treatment thereafter was rendered.  He indicated that he had 
constant low back pain with a pain level of 6/10.  He said 
that specific activities worsened back pain, to include 
lifting garbage from his kitchen.  He complained primarily of 
muscle spasm which increased his pain level to 7/10.  He 
related that when the spasm subsided, pain level was 5/10.  
He stated that he had been managing over the years with 
conservative treatment, including heating pads and anti-
inflammatory medication.  He related that back pain had been 
worsening.  It was noted that the veteran did not utilize any 
brace or a cane.  He had no motor weaknesses or numbness in 
his legs.  It was reported that he did complain of cramps at 
times, mostly over his calf.  It was noted that he did not 
have any bowel or bladder dysfunction, even though he 
complained of some slight bladder incontinence at times.  

Upon physical examination, the veteran was observed to walk 
with a slightly stiff back lock.  Extension was reported to 
be about 50 degrees and flexion approximately 80 degrees.  
Lateral bending was noted to be around 32 degrees with pain.  
Palpation of the back showed that the veteran had a moderate 
amount of spinal spasm, primarily of the paraspinal muscle.  
Examination of the lower extremities revealed 5/5 normal 
strength, bilaterally.  There was normal sensation on light 
touch.  He had 1+ deep tendon reflexes, bilaterally, and 
patent knee and ankle jerks.  The appellant had negative 
clonus and straight leg raising, bilaterally, as well as a 
negative Goldthwaite sign.  An X-ray of the spine was 
interpreted as showing slight disc space narrowing over the 
L4-5 and L5-S1 area.  The veteran also had degenerative 
changes over the posterior elements of the L4 and L5 area.  

The examiner stated in summary that the veteran's limitation 
of motion of the low back was slight.  It was found that his 
low back disorder was primarily a lumbosacral sprain with 
muscle spasm on straight forward bending and unilateral loss 
of lateral spine motion in the standing position.  It was 
reported that he did not currently have any signs of 
radiculopathy or myelopathy.  It was the opinion of the 
examiner that the low back condition had severely affected 
his normal activity, including activities of daily living, 
and that the veteran had been disabled as a result thereof.  

VA outpatient clinic notes of May 2002 indicate that the 
veteran was seen in follow-up for back pain which he stated 
was at the level of 5.  It was reported that he appeared to 
be in mild distress due to his back problem.  Examination 
disclosed no joint deformities.  He had full range of motion 
throughout with 5/5 motor strength.  An assessment of chronic 
back injury was rendered.  It was noted that he currently 
took ibuprofen as needed.  The examiner indicated that he was 
also asked to take Divalprox for pain relief, but that the 
veteran said that he did not want to overload his liver with 
too many medications and was "managing."

Legal Analysis

The Board observes in this instance that the veteran's 
service-connected low back disorder has primarily been 
characterized by complaints of continuing and constant pain 
and muscle spasm, with evidence of activity restrictions.  
Radiological studies have revealed degenerative and 
discogenic changes on X-ray.  

The evidence reflects, however, that despite complaints of 
pain, range of motion of the back has was shown to be full 
when the appellant was examined by VA in January 1998, and 
when the appellant sought outpatient treatment at the VA in 
May 2002.  The examiner described limitation of motion as no 
more than slight on most recent VA examination in March 2002.  
It was reported that he did not have any obvious signs of 
radiculopathy.  The record reflects that although 
degenerative and discogenic changes are evident on X-ray, 
they have been described as slight or mild in each instance.  
It is noted that the veteran takes an over-the-counter 
medication for pain, indicates that he has been managing with 
conservative treatment, and that he does not appear to have 
any regular medical follow-up in this regard, although an 
apparent flare-up was indicated in May 2002.  While 
documentation of record indicates that he became disabled for 
his job as a letter carrier with the Post Office due to back 
pain, the clinical findings indicate that there is no more 
than moderate disability of the back on the whole.  The 
appellant has admitted to being able to ride his motorcycle, 
and was shown in one instance to engage in fairly strenuous 
tasks working on his car, despite his assertions of reduced 
activity restrictions.  

The Board thus finds although there are diagnostic findings 
of degenerative disc disease, it is not shown that the 
veteran has any significant objective or subjective 
neurological complaints or symptomatology, to include 
radiculopathy, and no neurologic deficit has been clinically 
indicated.  The appellant appears to have relatively stable 
lumbar spine function, and no weakness or fatigability in 
this regard has been reported.  On most recent VA examination 
of the spine in March 2002, the examiner stated that the 
veteran had negative straight leg raising and Goldthwaite 
sign.  No neurological deficit was appreciated at that time.  
He reports his pain level as predominantly 5/10 on a 0/10 
scale. Thus, it is found that the veteran does not exhibit 
any persistent symptoms compatible with more than moderate 
intervertebral disc syndrome for which a 20 percent 
disability evaluation is warranted.

As to the new Diagnostic Code 5293, it is not shown that 
during any recent 12-month period, there have been any 
"incapacitating episodes" associated with the lumbar spine as 
defined by the regulation, as it is not demonstrated that any 
ongoing treatment has been sought in this regard.  In view of 
such, it may be concluded that any such incapacitating 
episodes associated with the service-connected disability 
have not totaled at least four weeks, and would not support a 
40 percent rating in this respect.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective September 23, 2002).  

The Board does note that on VA examination in March 2002, the 
examiner stated that the appellant's service-connected 
disability was best characterized as a lumbosacral strain 
with muscle spasm on straight forward bending and unilateral 
loss of lateral spine motion in the standing position.  Such 
symptoms are contemplated by the 20 percent disability rating 
for lumbosacral strain.  While it was the opinion of the 
examiner that the low back condition had severely affected 
the veteran's normal activity, and the veteran does have 
degenerative changes and joint space narrowing as previously 
noted, the Board observes he is not shown to have lumbosacral 
strain as manifested by listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, or marked 
limitation of forward bending in a standing position.  There 
is no also evidence of abnormal mobility on forced motion.  
The Board thus finds that a severe degree of lumbosacral 
strain is not supported by the evidence of record after 
consideration of the totality of the evidence.

The Board has also carefully considered the evidence relating 
to the service-connected back disability in conjunction with 
the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59, to 
include any functional impairment which may be attributed 
thereto with respect to the holding in DeLuca v. Brown, 8 
Vet.App. 202, 205-7 (1995).  It is found, however, that the 
20 percent disability evaluation currently assigned 
adequately contemplates any and all disability associated 
with the lumbar spine, to include pain resulting from 
functional loss.  The Board finds that absent a showing of 
more significant objective evidence of lumbar pathology, an 
evaluation in excess of 20 percent is not warranted under any 
applicable rating criteria, and an increased rating is 
denied.  .

2.  Increased rating for postoperative residuals of liver 
injury with cholecystectomy.

Pertinent Law and Regulations

During the course of the veteran's appeal, the regulations 
pertaining to liver disorders were also revised, effective 
July 2, 2001. 66 Fed. Reg. 29486 (May 31, 2001).  When a law 
or regulation changes while a case is pending, the version 
most favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).

Prior to July 2, 2001, 38 C.F.R. § 4.114, Diagnostic Code 
7311, provided that a noncompensable evaluation was warranted 
for an injury to the liver that had healed with no residuals; 
with residual disability, rate as peritoneal adhesions.  38 
C.F.R. § 4.114, Diagnostic Code 7311 (2000).

Under 38 C.F.R. § 4.114, Diagnostic Code 7301 for peritoneal 
adhesions, a noncompensable evaluation was assigned for mild 
residuals.  A 10 percent rating contemplated moderate 
disability with pulling pain on attempting work or aggravated 
by movements of the body, or occasional episodes of colic 
pain, nausea, constipation (perhaps alternating with 
diarrhea) or abdominal distention.  A 30 percent rating 
required moderately severe disability with partial 
obstruction manifested by delayed motility of barium meal and 
less frequent and less prolonged episodes of pain.  A 50 
percent rating contemplated severe disability manifested by 
definite partial obstruction shown by X-ray, with frequent 
and prolonged episodes of severe colic distention, nausea or 
vomiting, following severe peritonitis, ruptured appendix, 
perforated ulcer, or operation with drainage.  38 C.F.R. 
§ 4.114, Diagnostic Code 7301 (2000).

Ratings for adhesions were be considered when there was 
history of operative or other traumatic or infectious (intra-
abdominal) process, and at least two of the following: 
disturbance of motility, actual partial obstruction, reflex 
disturbances, presence of pain. 38 C.F.R.§ 4.114, Diagnostic 
Code 7301, Note (2000).

Prior to July 2, 2001, Diagnostic Code 7313 provided that a 
20 percent evaluation was warranted for residuals of liver 
abscess with moderate symptoms.  A 30 percent evaluation was 
warranted for residuals of liver abscess with severe 
symptoms.  38 C.F.R. § 4.114, Diagnostic Code 7313 (2000).

Prior to July 2, 2001, Diagnostic Code 7345, involving 
infectious hepatitis, provided that healed, nonsymptomatic 
infectious hepatitis was noncompensable.  Where there was 
demonstrable liver damage with mild gastrointestinal 
disturbance, a 10 percent rating was warranted.  A 30 percent 
evaluation was assigned when there was minimal liver damage, 
and with associated fatigue and gastrointestinal disturbance 
of a lesser degree and frequency than for the 60 percent 
evaluation, but which necessitated dietary restriction or 
other therapeutic measures.  A 60 percent disability 
evaluation was assigned where there was moderate liver damage 
and disabling recurrent episodes of gastrointestinal 
disturbance, fatigue, and mental depression.  38 C.F.R. 
§ 4.114, Diagnostic Code 7345 (2000).

Effective July 2, 2001, depending on the specific residuals, 
residuals of an injury of the liver is evaluated as adhesions 
of the peritoneum (Diagnostic Code 7301), cirrhosis of the 
liver (Diagnostic Code 7317), or chronic liver disease 
without cirrhosis (Diagnostic Code 7345).  See 38 C.F.R. 
§ 4.114, Diagnostic Code 7311 (2002).

Chronic liver disease without cirrhosis (including hepatitis 
B, chronic active hepatitis, autoimmune hepatitis, 
hemochromatosis, and drug-induced hepatitis, etc., but 
excluding bile duct disorders and hepatitis C) warrants a 
noncompensable evaluation when nonsymptomatic.  A 10 percent 
evaluation is warranted when there is intermittent fatigue, 
malaise, and anorexia, or incapacitating episodes with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain, having a 
total duration of at least one week, but less than two weeks, 
during the past 12-month period.  A 20 percent evaluation is 
warranted when the disability is productive of daily fatigue, 
malaise, and anorexia (without weight loss or hepatomegaly), 
requiring dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.  A 40 percent evaluation is in order for cases of 
daily fatigue, malaise, and anorexia, with minor weight loss 
and hepatomegaly, or; incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a total 
duration of at least four weeks, but less than six weeks, 
during the past 12-month period.  A 60 percent evaluation is 
assigned for daily fatigue, malaise, and anorexia, with 
substantial weight loss (or other indication of 
malnutrition), and hepatomegaly, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least six weeks during the past 12-month 
period, but not occurring constantly.  A 100 percent 
evaluation is assigned for near-constant debilitating 
symptoms (such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain).  38 
C.F.R. § 4.114, Diagnostic Code 7345.  An "incapacitating 
episode" is defined as a period of acute signs and symptoms 
severe enough to require bed rest and treatment by a 
physician. Id., Note (2).

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation. 38 C.F.R. § 4.114 (2002).

In addition to the above criteria, weight loss is used to 
evaluate digestive system disorders.  Weight loss is 
important where there is appreciable loss sustained over a 
period of time, as opposed to minor weight loss or a greater 
loss for a brief period of time.  38 C.F.R. § 4.112 (2002).  
The Board notes that the amendments to the regulations used 
to rate the digestive system, noted above, also included 
revision of 38 C.F.R. § 4.112 with respect to the definition 
of weight loss.  However, as will be discussed below, weight 
loss is not shown to be a manifestation of the veteran's 
liver injury.  Consequently, the Board finds that it is 
unnecessary to provide a comparison of the old and new 
criteria to determine which is more favorable to the veteran.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Factual Background 

Service connection for residuals of liver injury was 
established by rating action dated in April 1973.  The 
appellant is currently in receipt of a 10 percent disability 
rating for this disorder.  A claim for an increased rating 
for service-connected liver disability was received in 
November 1997.  

Upon VA examination in January 1998, it was recorded that the 
appellant reported no residuals from hepatic injury or 
resection thereafter.  Physical examination disclosed that 
the abdomen was soft and nontender, with healed incisions.  
No hepatosplenomegaly was appreciated.  It was noted that he 
had been treated for gastroesophageal reflux disease (GERD) 
in the past, but had no other complaints.

VA outpatient records dated between 1999 and 2001 show that 
that the veteran was treated for multiple complaints and 
disorders.  He underwent a CAT scan of the abdomen in 
September 1999 with a history of continuous left-sided 
abdominal pain.  Changes due to right hepatectomy were 
observed, as well as hypertrophy of the left lobe of the 
liver.  There was no obvious mass in the left lobe.  The left 
portal and main portal veins were patent.  It was observed 
that the right colon was filling the surgical defect caused 
by the right hepatectomy.  There was no visualization of the 
gallbladder due to cholecystectomy during surgical removal of 
the liver.  

In February 2000, it was reported that the veteran had 
initially been evaluated in May 1999 for complaints of 
abdominal pain.  It was noted that he was once again 
complaining of left upper quadrant pain extending to the left 
side which was described as sharp in nature and somewhat 
fleeting, but sometimes becoming chronic.  He related that he 
had a continuing achiness in that region which never 
resolved.  The appellant said that he had had ongoing fatigue 
for many years.  He denied nausea, vomiting, diarrhea, 
hematemesis, weight loss or change in bowel habits.  Upon 
examination, there was mild tenderness to palpation in the 
left upper quadrant, but only on deep palpation.  There was 
no guarding, rebound or pulsatile mass.  The examiner stated 
that the etiology of ongoing abdominal pain was unclear, and 
that a metabolic workup was somewhat unremarkable. 

The veteran sought treatment in January 2001 for what was 
noted to be an ill-defined left quadrant pain of some 
duration, particularly after having recently worked on his 
car, which involved a lot of straining and pulling.  An 
inguinal hernia was diagnosed for which he underwent surgery 
in March 2001.  A CAT scan of the chest and thorax in 
November 2001 was interpreted as showing an unchanged right 
hepatectomy and cholecystectomy.

Pursuant to Board remand, the veteran underwent a VA 
compensation examination in March 2002.  It was reported that 
the claims file was available and reviewed prior to 
examination.  History of injury in December 1969 to the liver 
with subsequent surgery was reported.  Upon examination, the 
veteran denied dysphagia or odinophagia, nausea, vomiting, 
hematemesis or melena.  He admitted to some reflux symptoms 
with ingestion of spicy foods.  He stated that he drank 10 
cups of coffee per day, said that he ate all foods, but 
tended to "pick" throughout the day, rather than eat larger 
meals.  No stool abnormality was reported.  He related that 
his primary complaint was disfigurement of the abdomen due to 
multiple scars and a 'pulling or stinging' right upper 
quadrant pain which was increased with right arm use.  It was 
noted that he was right arm dominant.  

Upon examination, the conjunctiva were pink with anicteric 
sclera.  The abdomen was large at the midline, nondistended, 
with a right upper quadrant scar, as well as an appendectomy 
scar.  There was some tenderness to deep palpation.  Bowel 
sounds were hypoactive.  There was no evidence of 
hepatosplenomegaly.  Following examination, it was noted that 
peritoneal adhesions could not be confirmed without direct 
and invasive testing such as laparoscopy, that that this did 
not seem to be appropriate to proceed with any procedure of 
this nature at that time.  The examiner stated that in the 
veteran's case, there was no history of disturbance of 
motility, no evidence of partial obstruction, no incontinence 
or other evidence of reflex disturbance.  It was noted that 
the appellant did complain of pain as described, and that 
given his extensive surgical history and complaints, it was 
likely that peritoneal adhesions did exist.  

VA outpatient clinic notes of May 2002 show that the veteran 
underwent a physical examination which revealed extensive 
scarring of the abdomen from an old operation.  No abdominal 
complaints were recorded.

Legal Analysis

The evidence with respect to the veteran's service-connected 
postoperative residuals of liver injury with cholecystectomy 
reflects that the veteran's primary complaints include 
ongoing abdominal pain, fatigue, as well as a pulling or 
stinging sensation, particularly upon use of the right upper 
extremity.  VA treatment records show that he had a right 
hepatectomy and cholecystectomy, and now has some hypertrophy 
of the left lobe of the liver.  On most recent VA examination 
in March 2002, it was opinion of the examiner that based on 
the veteran's complaints, he had peritoneal adhesions, 
although these could not be confirmed without invasive 
procedures which were felt to inappropriate at that time in 
the absence of any untoward symptomatology.

It is shown, however, that despite such complaints as noted 
above, the clinical record reflects that the appellant's 
overall functioning is not significantly impaired by 
residuals of the service-connected liver injury residuals 
with cholecystectomy.  While he reports a history of 
abdominal pain and GERD, and appears to relate certain 
symptomatology, such as fatigue, to his service-connected 
liver disability, the Board points out that no examiner has 
stated that there is evidence of any chronic liver disease as 
a result of the liver injury and subsequent surgery.  The 
appellant's physician indicated in February 2002 that the 
etiology of ongoing abdominal pain was unclear, and that a 
metabolic workup was somewhat unremarkable.  As a layperson 
without medical training the veteran is competent to describe 
his symptoms, but he is not competent to ascribe those 
symptoms to a particular diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 
C.F.R.§ 3.159(a)(2)(2002) ["competent lay evidence" means any 
evidence not requiring specialized education, training or 
experience].

The clinical record reflects that the veteran has denied any 
nausea and vomiting, and there is no evidence of 
hepatomegaly, incapacitating episodes, evidence of weight 
loss, abdominal distension, weakness, diarrhea, constipation, 
change in bowel habits, hematemesis, melena or significant 
problem consuming certain foods.  There is no objective 
medical evidence of bowel obstruction of record.  While CAT 
scans of the liver have invariably revealed some changes of 
the liver area due to remote surgery, no symptomatic process 
is currently demonstrated.

On most recent VA examination of the liver in March 2002, the 
examiner stated that given the veteran's surgical history and 
complaints, it was likely that he had peritoneal adhesions, 
but that there was no showing or history of disturbance of 
motility, partial obstruction, incontinence or other evidence 
for reflex disturbance.  Additionally, the record indicates 
no pattern of weight loss, nor is it shown that hepatitis or 
liver abscess has ever been diagnosed.  The veteran has not 
been noted to have any dietary restrictions, and does not 
appear to have been placed on any continuous medication for 
the condition.  

The Board notes that the veteran has been shown to have 
scarring attributed to surgery for liver injury and a 
cholecystectomy, but it has been described as healed, and 
there is no evidence of any painful or tender symptoms in 
this regard.  No other abnormalities or symptoms have been 
related to the veteran's cholecystectomy on any examination 
or clinical report.  The evidence appears to indicate that 
the residuals of a cholecystectomy are asymptomatic at this 
time. 

Accordingly, the Board finds that the overall disability 
picture with respect to the appellant's post operative 
residuals of liver injury with cholecystectomy does not more 
nearly approximate the criteria required for a rating in 
excess of 10 percent under either the old or new criteria 
pertaining to liver disorders.  Without evidence of 
moderately severe disability manifested by partial 
obstruction and such symptoms as described in the VA 
regulations above, the overall disability picture does not 
more nearly approximates the criteria for a 30 percent 
rating, or greater, for the most appropriate and predominant 
disability in this instance, adhesions of the peritoneum (See 
38 C.F.R. § 38 C.F.R. §  4.114, Diagnostic Codes 7301, 7311).  
An increased rating must thus be denied.

Conclusion 

The Board additionally finds that there is no showing that 
the symptomatology associated with the service-connected 
disabilities under consideration above reflects such 
exceptional or unusual disability pictures as to warrant the 
assignment of any higher evaluation on an extra-schedular 
basis.  In this regard, the Board notes that the disabilities 
are not objectively shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
rating).  Moreover, the conditions are not shown to warrant 
frequent periods of hospitalization or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors as 
those outlined above, the Board is not required to remand the 
claims to the RO for the procedural actions outlined in 38 
C.F.R. §  3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In reaching the conclusions above, the Board has also 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claims, that doctrine is not applicable 
in the instant appeals.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 




ORDER

An increased rating for a low back disorder is denied. 
 
An increased rating for postoperative residuals of liver 
injury with cholecystectomy is denied. 
 



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

